IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT

CARTER WILLIAMS,                : No. 610 WAL 2014
                                :
               Petitioner       : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
          v.                    :
                                :
ANDERSON EQUIPMENT COMPANY      :
AND KOMATSU AMERICAN            :
CORPORATION,                    :
                                :
               Respondents      :
                                :
          v.                    :
                                :
JERRY WHITE, ROBERT ROBB & GENE :
RAYMAN CONSTRUCTION, INC..      :
                                :
               Respondents      :
                                :
                                :
CARTER WILLIAMS,                :
                                :
               Petitioner       :
                                :
          v.                    :
                                :
ROBERT ROBB, GENE RAYMAN        :
CONSTRUCTION, INC., AND JERRY   :
WHITE,                          :
                                :
               Respondents      :



                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.